BY THE COURT
The judgment must be affirmed. If this set off may be asserted in this way it will, if sustained, defeat the claim of Beulah Burns, who on the face of the pleadings, including the cross petition, is not indebted ta Marting in any way or amount. Doughery v. Cummins, 1 W. L. B, 283. It must be further observed that this cross petition is not addressed to the equity side of the court on any facts which would require an accounting between J. C. Burns and the plaintiff in error but is a straight action at law for a personal judgment against said Burns.
Middleton, PJ., and Mauck, J., concur,
glosser, J., not sitting.